Martin, J.
delivered the opinion of the •ourt ' The appellant complains that the judge aquo dismissed his petition, praying that ai. inventory might be made, arid proceedings had *52on the mortuaire of his late wife, who (lief! ’ before the division of the parish of Orleans-1 fr°m ^at part of it which now constitutes the. parish of Jefferson: the judge being of opinion that the proceedings in this case should be had in the court of probates of the said parish. ^
The appellant,contends that, by the death of die petitioner’s wife, her succession was open* ed in the parish of Orleans, the court of probates of which was not ousted of its jurisdiction by the division of the parish.
Good order and convenience require that proceedings mortuaire should take place in the court of probates of the parish in which the deceased dwelt. Thus, the property of the-estate, which is supposed generally to be at or pear the domicil of the party, is better protected, and the creditors of the estate have a greater facility to attend to the recovery of their debts—the court of the parish being Supposed the nearest. If proceedings, however, are delayed, as they were in the present Case, until after the division of the parish, the .same reasons operate to give jurisdiction the court within whose district was the do. ni», ©f the. deceased, iu preventing the. infaató-*53tants of the now parish from being compelled t) travel to the old, to answer in personal ae-tío ¡is. The ground on which the petitioner claims the right of instituting proceedings in ;he old parish, is a mere technical one, which lyould occasion great inconvenience.
Derbigny for the plai ntiPitot for the defendant.
It is therefore ordered, adjudged and dee areed, that the judgment of the court of pro* feates be affirmed with costs,